1

2

3
                                  UNITED STATES DISTRICT COURT
4
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    UNITED STATES OF AMERICA,                              1:17-cr-00108-LJO-SKO
7                             Plaintiff,                    MEMORANDUM DECISION AND
                                                            ORDER DENYING MOTION TO
8                      v.                                   VACATE, SET ASIDE, OR CORRECT
                                                            SENTENCE PURSUANT TO 28 U.S.C.
9    KENNETH WILLIAM HAISCH,                                § 2255 AND MOTION TO PROCEED IN
                                                            FORMA PAUPERIS
10                            Defendant.
                                                            (ECF Nos. 22, 23)
11

12

13                                              I. INTRODUCTION

14          Petitioner Kenneth William Haisch, a prisoner in federal custody at FCI Mendota, in Mendota,

15 CA, brings this pro se motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. For

16 the reasons discussed below, Petitioner’s motion is DENIED.

17                                              II. BACKGROUND

18          On November 6, 2017, Petitioner pleaded guilty to one count of being a felon in possession of a

19 firearm, in violation of 18 U.S.C. § 922(g)(1). ECF No. 16. In a written plea agreement, Petitioner

20 agreed to the following facts of the case:

21          On March 14, 2017, in the County of Fresno, State and Eastern District of California,
            Defendant Kenneth William Haisch knowingly possessed a firearm, specifically a Smith
22          and Wesson M&P 40 caliber handgun that was manufactured outside of the state of
            California (the Firearm). On March 14, 2017, Fresno Police Department officers
23          conducted a probation compliance check at Defendant’s residence. Fresno Police Officers
            found a gun and ammunition in a drawer in the bedroom used by Defendant. Defendant
24          admitted to the Fresno Police Officers that he obtained the gun for protection.

25 ECF No. 14, Ex. A. Petitioner also agreed in the plea agreement that he had been convicted of six

                                                        1
1    crimes punishable by a term of imprisonment of more than one year and listed those crimes. Id. The

2    plea agreement further provided that Petitioner waived the right to appeal his guilty plea, conviction, and

3    any sentence, so long as the sentence did not exceed the statutory maximum of 120 months. Id. at 7.

4    Petitioner additionally gave up “any right to bring a collateral attack, including a motion under 28

5    U.S.C. § 2255 or § 2241, challenging any aspect of the guilty plea, conviction, or sentence, except for

6    non-waivable claims.” Id. The plea agreement provided that the government “will recommend that the

7    defendant be sentenced to the low end of the applicable guideline range for his offense, as determined by

8    the Court.” Id. at 5. The plea agreement outlined that the maximum sentence the Court would impose

9    was 10 years of incarceration and that the sentencing determination would be guided by a “non-binding

10 and advisory guideline sentencing range for this case pursuant to the Sentencing Guidelines” and that

11 the Court must take them into account when determining a final sentence but would consider whether

12 there was a basis for departing above or below the guideline sentencing range. Id. at 6-7. The plea

13 agreement made clear that the Court was not a party to the agreement and “Court may in its discretion

14 impose any sentence it deems appropriate up to and including the statutory maximum stated.” Id. at 2.

15 The agreement provided that Petitioner agreed “the he will not be allowed to withdraw his plea should

16 the Court not follow the government’s sentencing recommendations.” Id.

17          The U.S. Probation Office filed a Presentence Investigation Report (“PSR”) on January 16, 2018.

18 ECF No. 18. The PSR calculated a base offense level of 20, added a two-level enhancement based on

19 the firearm at issue having been stolen, and applied a three-level reduction for acceptance of

20 responsibility. Id. ¶¶ 16-25. The PSR calculated a total offense level of 19 with a criminal history

21 category of VI, for a total guideline imprisonment range of 63-78 months. Id. at 22. The PSR

22 recommended a high-end sentence of 78 months. Id.

23          At the sentencing hearing, held on February 5, 2018, Petitioner’s counsel argued that mitigating

24 circumstances warranted a low-end sentence. Feb. 5, 2018 Hr’g Tr. at 2:2-11 (citing sentencing

25 memorandum). The government maintained its recommendation of a low-end guideline sentence, as

                                                          2
1    outlined in the plea agreement. Id. at 4:6-7 (“And we are standing by the plea agreement. Our

2    recommendation is for a low end sentence of 63 months.”). The Court was troubled by the facts

3    outlined in the PSR:

4           THE COURT: My issue is not whether or not to go forward with the plea agreement,
            because I’m not going to do that.
5
            The real question is whether or not to go forward with the high guideline range or, frankly,
6           the statutory maximum of 120, ten years, in prison. So at some point in time, we are getting
            nowhere here, and all I’m seeing here is violence. I am seeing drugs, violence, guns. I am
7           seeing failure to appear history, probation violation history, parole violation history. I’m
            seeing nine felonies, two misdemeanors, six prior state prison terms.
8
            I think we are at the end of the road.
9
     Id. at 4:16-5:3. The Court went on to note that Petitioner had a pattern of “13 years of constant crime.
10
     And it has not just been jay walking. These are serious crimes. And he simply has no concern for the
11
     safety of other people and, frankly, is rather reckless about his own existence.” Id. at 6:6-13. See also
12
     id. at 7:17-25 (rejecting drug addiction as a mitigating factor and noting that not all drug users engage in
13
     the level of violent conduct that was scattered throughout Petitioner’s PSR). Though the PSR had
14
     recommended a high-end sentence of 78 months, the probation officer stated at the hearing that
15
     Probation had considered recommending an above-guideline sentence and would have no objection if
16
     the Court elected to impose a higher sentence than the PSR recommended. Id. at 5:10-13. After hearing
17
     from Petitioner’s counsel and Petitioner, the Court imposed a sentence of 120 months’ imprisonment.
18
     Id. at 8:20-22; see also ECF No. 21 (Judgment and Commitment).
19
            On June 4, 2018, Petitioner filed a motion to vacate, set aside, or correct his sentence pursuant to
20
     28 U.S.C. § 2255. ECF No. 22. That motion argues (1) that there was a breach of the plea agreement;
21
     (2) that Petitioner’s attorney rendered ineffective assistance of counsel for failing to argue that there was
22
     a breach of the plea agreement; and (3) that Petitioner received a sentence based on bias or prejudice that
23
     was “way over Guidelines.” Id. at 5.
24
            The Petition is amenable to resolution without an opposition from the government.
25

                                                           3
1                                       III. STANDARD OF DECISION

2           A federal prisoner making a collateral attack against the validity of his or her conviction or

3    sentence must do so by way of a motion to vacate, set aside, or correct the sentence pursuant to 28

4    U.S.C. § 2255, filed in the court which imposed sentence. Tripati v. Henman, 843 F.2d 1160, 1162 (9th

5    Cir. 1988). Under § 2255, the federal sentencing court may grant relief if it concludes that a prisoner in

6    custody was sentenced in violation of the Constitution or laws of the United States. United States v.

7    Barron, 172 F.3d 1153, 1157 (9th Cir. 1999). To warrant relief, a movant must demonstrate the

8    existence of an error of constitutional magnitude that had a substantial and injurious effect or influence

9    on the guilty plea or the jury’s verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). Relief is

10 warranted only where a movant has shown “a fundamental defect which inherently results in a complete

11 miscarriage of justice.” Davis v. United States, 417 U.S. 333, 346 (1974).

12          “Where a section 2255 motion is based on alleged occurrences outside the record, no hearing is

13 required if the allegations, viewed against the record, either fail to state a claim for relief or are so

14 palpably incredible or patently frivolous as to warrant summary dismissal.” Shah v. United States, 878

15 F.2d 1156, 1158 (9th Cir. 1989) (internal citations and quotations omitted). While a hearing may be

16 required “[w]here section 2255 motions have been based on alleged occurrences outside the record,” no

17 hearing is required if “the issue of credibility can be conclusively decided on the basis of documentary

18 testimony and evidence in the record.” Id. Ultimately, “Section 2255 requires only that the district

19 court give a claim careful consideration and plenary processing, including full opportunity for

20 presentation of the relevant facts.” Id. at 1159 (internal citations and quotations omitted).

21                                                IV. ANALYSIS

22          Petitioner’s motion argues (1) that there was a breach of the plea agreement; (2) that Petitioner’s

23 attorney rendered ineffective assistance of counsel for failing to argue that there was a breach of the plea

24 agreement; and (3) that Petitioner received a sentence based on bias or prejudice that was “way over

25 Guidelines.” Before reaching the merits of the Petition, the Court first considers whether Petitioner in

                                                           4
1    his plea agreement knowingly and voluntarily waived his ability to collaterally attack his sentence.

2    A.     Collateral Attack Waiver

3           A knowing and voluntary waiver of the right to collateral attack in a negotiated plea agreement is

4    enforceable in federal court. United States v. Abarca, 985 F.2d 1012, 1014 (9th Cir. 1993). “The sole

5    test of a waiver’s validity is whether it was made knowingly and voluntarily.” United States v. Anglin,

6    215 F.3d 1064, 1068 (9th Cir. 2000). In determining whether a waiver was knowingly and voluntarily

7    made, courts consider “the express language of the waiver and the facts and circumstances surrounding

8    the signing and entry of the plea agreement, including compliance with [Fed. R. Crim. P. 11].” United

9    States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000). However, “in the context of § 2255 challenges

10 brought by federal prisoners, . . . waivers cannot bar [ineffective assistance of counsel] claims associated

11 with the negotiation of plea agreements.” Washington v. Lampert, 422 F.3d 864, 870 (9th Cir. 2005).

12 See also United States v. Chan, 721 F. App’x 728 (9th Cir. 2018) (“A waiver of a defendant’s right to

13 appeal or collaterally attack a conviction does not preclude a subsequent claim of ineffective assistance

14 of counsel in which the defendant calls into question his entry into the agreement that contained the

15 waiver.” (citing Washington, 422 F.3d at 869-70)).

16 B.       Ineffective Assistance Of Counsel

17          “The Sixth Amendment guarantees criminal defendants the effective assistance of counsel.”

18 Yarborough v. Gentry, 540 U.S. 1, 5 (2003). To establish that the assistance of counsel was so

19 ineffective as to constitute a constitutional violation under § 2255, a petitioner must demonstrate both a

20 deficient performance by counsel and that the performance was prejudicial to the petitioner. Strickland

21 v. Washington, 466 U.S. 668, 687 (1984); United States v. Jeronimo, 398 F.3d 1149, 1155 (9th Cir.

22 2005). To show deficient performance of counsel, the petitioner must demonstrate that his attorney

23 “made errors that a reasonably competent attorney acting as a diligent and conscientious advocate would

24 not have made.” Butcher v. Marquez, 758 F.2d 373, 376 (9th Cir. 1985). To show prejudice, the

25 petitioner must demonstrate that “there is a reasonable probability that, but for counsel’s unprofessional

                                                         5
1    errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

2           Generally, an express waiver of the right to file a § 2255 petition bars a defendant from moving

3    the sentencing court to vacate, set aside, or correct the sentence. See United States v. Abarca, 985 F.2d

4    1012, 1014 (9th Cir. 1993). Ineffective assistance of counsel may, however, constitute a basis for a

5    motion under § 2255. A waiver is unenforceable with respect to a challenge to the voluntariness on the

6    waiver because the ineffective assistance of counsel claim cannot be barred by an agreement that was

7    produced by ineffective representation. Washington v. Lampert, 422 F.3d 864 (9th Cir. 2005) (holding

8    that a waiver is unenforceable with regard to an ineffective assistance of counsel argument in a federal

9    habeas petition brought under 28 U.S.C. § 2254). A waiver accepted in reliance on delinquent

10 representation would deprive a petitioner of the opportunity to assert his Sixth Amendment right to

11 effective assistance of counsel. Jones v. United States, 167 F.3d 1142, 1145 (7th Cir. 1999) (quoted

12 with approval by Washington, 422 F.3d at 871).

13          1.      Knowing And Voluntary Waiver

14          “A habeas petitioner bears the burden of establishing that his guilty plea was not voluntary and

15 knowing.” Little v. Crawford, 449 F.3d 1075, 1080 (9th Cir. 2006). To determine the voluntariness of a

16 plea, the court must “look to the totality of the circumstances, examining both the defendant’s

17 ‘subjective state of mind’ and the ‘constitutional acceptability of the external forces inducing the guilty

18 plea.’” Doe v. Woodford, 508 F.3d 563, 570 (9th Cir. 2007) (quoting Iaea v. Sunn, 800 F.2d 861, 866

19 (9th Cir. 1986)).

20          Petitioner has made no argument that his counsel rendered ineffective assistance with respect to

21 the plea agreement. Nor does he argue that he did not knowingly and voluntarily waive his right to

22 bring a habeas petition. Accordingly, he has not met his burden of establishing that the collateral-attack

23 waiver in his plea agreement is invalid.

24 C.       Merits Of Petitioner’s Motion

25          Even if Petitioner had not validly waived his right to collateral attack, Petitioner’s arguments fail

                                                          6
1    on the merits.

2           Petitioner first argues that the plea agreement was breached. He believes that because the

3    agreement was reached with the government and accepted by the Court, a “Guidelines sentence was

4    accepted and should have been appropriate.” ECF No. 22 at 5. This argument is without merit. The

5    plea agreement required the Government to argue for a sentence at the low end of the guideline range.

6    The government upheld its end of the bargain, arguing at the sentencing hearing that a sentence of 63

7    months was appropriate. Feb. 5, 2018 Hr’g Tr. at 4:6-7 (“And we are standing by the plea agreement.

8    Our recommendation is for a low end sentence of 63 months.”). The plea agreement made clear that the

9    Court was not a party to the plea agreement and that the plea agreement imposed no obligations on the

10 Court. The plea agreement outlined that the maximum sentence the Court could impose was 10 years of

11 incarceration and that the sentencing determination would be guided by a “non-binding and advisory

12 guideline sentencing range for this case pursuant to the Sentencing Guidelines” and that the Court must

13 take them into account when determining a final sentence but would consider whether there was a basis

14 for departing above or below the guideline sentencing range. ECF No. 14 at 6-7. The plea agreement

15 stated that the “Court may in its discretion impose any sentence it deems appropriate up to and including

16 the statutory maximum stated.” Id. at 2. The agreement provided that Petitioner agreed “the he will not

17 be allowed to withdraw his plea should the Court not follow the government’s sentencing

18 recommendations.” Id. The Court exercised its discretion and determined that an upward departure was

19 appropriate, as the plea agreement stated it might. There was no breach of the plea agreement.

20          Petitioner next argues that his attorney failed to provide constitutionally adequate representation

21 because he “did not, but should have, argued ground one and pertinent case law as well as other issues.”

22 ECF No. 22 at 5. Petitioner’s attorney did not provide ineffective assistance of counsel for failing to

23 make the meritless argument that the Court breached the plea agreement. Petitioner does not identify

24 what other arguments his attorney should have advanced, but his attorney did file a sentencing

25 memorandum and did argue at the sentencing hearing that mitigating factors weighed in favor of the

                                                         7
1    imposition of a sentence at the low end of the guideline range. That the Court exercised its discretion in

2    a manner with which Petitioner disagrees does not mean that his attorney provided ineffective

3    assistance.

4           Finally, Petitioner argues that he received a biased sentence, stating that “it seems” that his

5    sentence was “based on a bias, or prejudice, towards me and given a sentence way over Guidelines and

6    what the law prescribes and is in place to prevent a disparity such as this.” ECF No. 22 at 5. The Court

7    explained at the sentencing hearing why it was imposing the sentence that it did, stating that the long

8    history of criminal conduct, including violent conduct, made this a case where the Court had little choice

9    but to protect the community and impose an above-guideline sentence. See Feb. 5, 2018 Hr’g Tr. at

10 4:22-5:2 (discussing criminal history of “drugs, violence, guns . . . failure to appear history, probation

11 violation history, parole violation history, . . . nine felonies, two misdemeanors, six prior state prison

12 terms); id. at 7:21-22 (stating that drug usage is not a mitigating factor because people with drug

13 problems “don’t do the violent things that you are doing all the time”). Petitioner provides no evidence

14 of bias apart from the fact that he received a sentence above the guideline range, a sentence that the

15 Court explained on the record. The argument that he was the victim of a biased sentence fails.

16 D.       Application To Proceed In Forma Pauperis

17          Petitioner also filed an application to proceed in forma pauperis. ECF No. 23. No such motion

18 need be made in connection with a § 2255 motion because filing a § 2255 motion does not require

19 payment of a fee. See, e.g., United States v. Bennett, No. CR 07-0238-PCT-SMM, 2015 WL 3798074,

20 at *1 (D. Ariz. June 18, 2015) (citing Rule 3, Rules Governing § 2255 Proceedings, Advisory Comm.

21 Notes (1976) (“There is no filing fee required of a movant under these rules.”)); Rodriguez-Preciado v.

22 United States, No. 11-CR-2880, 2014 WL 5606262, at *1 (S.D. Cal. Nov. 4, 2014) (denying motion to

23 proceed in forma pauperis filed along with § 2255 motion because habeas petition requires no filing

24 fee); Castro-Montano v. United States, No. CR05-378-TUC-FRZ, 2005 WL 2978605, at *1 (D. Ariz.

25 Nov. 7, 2005) (“Because there is no fee to file a § 2255 motion, the Court will deny the in forma

                                                          8
1    pauperis application as moot.”). The motion is DENIED AS MOOT.

2                                  V. CERTIFICATE OF APPEALABILITY

3           An appeal may not be taken from the denial of a § 2255 motion unless a certificate of

4    appealability is issued. 28 U.S.C. § 2253(c)(1). “A certificate of appealability may issue . . . only if the

5    applicant has made a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). To

6    obtain a certificate of appealability, Petitioner “must demonstrate that the issues are debatable among

7    jurists of reason; that a court could resolve the issues in a different manner; or that the questions are

8    adequate to deserve encouragement to proceed further.” Lambright v. Stewart, 220 F.3d 1022, 1025 (9th

9    Cir. 2000) (internal quotation marks and citations omitted).

10          Because Petitioner has failed to make a showing that he was denied a constitutional right, the

11 Court DECLINES to issue a certificate of appealability pursuant to 28 U.S.C. § 2253(c)(2). See Slack

12 v. McDaniel, 529 U.S. 473, 484 (2000).

13                                     VI. CONCLUSION AND ORDER

14          Petitioner’s motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 (ECF No.

15 22) is DENIED. The Court declines to issue a certificate of appealability for this motion.

16          Petitioner’s application to proceed in forma pauperis (ECF No. 23) is DENIED AS MOOT.

17

18 IT IS SO ORDERED.

19      Dated:     February 20, 2019                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
20

21

22

23

24

25

                                                           9
